Title: To Thomas Jefferson from Moustier, 24 July 1787
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



à Paris le 24. Juillet 1787

Je suis bien reconnoissant, Monsieur, de votre attention pour moi et des marques que vous voulez bien m’en donner. Lorsque j’ai eû l’honneur de vous voir chez vous, je vous ai temoigné le desir d’avoir une collection des ouvrages qui peuvent etendre mes connoissances sur un pays que j’ai depuis bien longtems le desir de connoître par moi-même. Vous ne m’avez parlé que de l’ouvrage de Mr. Ramsay et de celui de Mr. Adams, comme méritant quelque estime, j’ai souhaité les joindre à l’Atlas. L’auteur m’a promis les observations sur la Virginie. Je me nourrirai tant que je pourrai de bonnes lectures avant d’asseoir mon jugement que je desire de fixer bientot sur les lieux. J’attends à chaque instant une decision finale à cet egard.
Je ne connois personne des proprietaires du vin de Frontignan; ainsi je m’en remets entierement à vous, Monsieur, pour en obtenir. Je supose qu’il ne s’alterera pas en passant la mer et qu’il suportera le climat de l’Amerique. Il faudroit je pense en faire un essai par 60. bouteilles; s’il reussit tant pour le transport que pour l’accueil qu’on lui fera j’en prendrai ensuite autant que je pourrai m’en procurer.
Je serai très flatté et très empressé de faire connoissance avec Mr. Payne. Je ne sortirai pas de chez moi demain ni vendredi dans la matinée, mais pour avoir l’honneur de vous posseder l’un et l’autre plus longtems, j’hazarde de vous proposer un mauvais diner sans façon pour Samedi où nous serons seuls. Je vous prie de vouloir bien me marquer si cet arrangement vous convient. Je prends la liberté de vous donner la peine de venir chez moi avec Mr. Payne, parcequ’il y a quelqu’un dans ma maison qui a toujours grand plaisir à vous voir et qui sera bien aise de faire connoissance avec un Americain du merite de Mr. Payne.
Agreez les assurances du très sincere et parfait attachement avec lequel j’ai l’honneur d’etre, Monsieur, Votre très humble et très obeissant Serviteur,

Le Cte. de moustier

